Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on July 7, 2022 has been entered.
Election/Restrictions
This application is in condition for allowance except for the presence of claims 14 and 17-20 directed to an invention non-elected without traverse.  Accordingly, claims 14 and 17-20 have been cancelled. 
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
2. (Currently Amended) An apparatus according to claim 1, further comprising a polymer material disposed at least partially over the first sensor.
6. (Currently Amended) An apparatus according to claim 1, wherein the chassis comprises a fastener configured to attach the chassis to the torso or [[an]] the appendage of the user.
8. (Currently Amended) An apparatus according to claim 1, wherein the chassis comprises one or more of: a power supply
10. (Currently Amended) An apparatus according to claim 1, further comprising one or more second sensors disposed along [[the]] a length of the chassis and configured to monitor the user.
16. (Currently Amended) An apparatus according to claim 1, further comprising one or more sensors disposed along [[the]] a length of the chassis and configured to monitor an external environment.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The following are the closest prior art of record: Robert et al. (US 2006/0133213) in view of De Kok et al. (US 2015/0265214) and Eckerle et al. (US Patent No. 5243992).
Regarding claim 1, Robert teaches an apparatus (Abstract) comprising: 
a chassis (1; Paragraph 0013; case of wristwatch) configured to at least partially enclose the torso or an appendage of a user (Paragraph 0013; wristwatch, which would enclose an arm of a user); 
a spring module (38) on the chassis (Figure 2; disposed on element 40 of the chassis); 
a first section of flexible circuitry (at least 34, 35, 36) disposed on the spring module (Figure 2); and 
a first sensor (31) disposed on the first section of flexible circuitry (Figure 2) and configured to monitor (Paragraph 0017; ‘a pressure sensor 31 of a known type’), the first section of flexible circuitry comprising at least one device (35) being surface-mounted or printed on a flexible board (Figure 2; element 35 mounted on flexible board 34).
Robert is silent on the sensor that monitors the user. De Kok teaches an apparatus (Abstract; Figures 2 and 14) comprising: 
a chassis (includes at least base module and band, 18 and 12/92; note band 12/92 comprises an inner support layer and an outer support layer, see Figures 3 and 14) configured to at least partially enclose the torso or an appendage of a user (Paragraph 0030; Figures 1-2); 
a spring module (foam islands, 120; foam is recognized as a spring module, see Page 2, Lines 30-31 and Page 11, Lines 21-25 of the instant Specification),
a first section of flexible circuitry (PCB per Paragraph 0089 and wire leads 124 together form the flexible circuitry).
a first sensor (sensor units, 28) configured to monitor the user (Paragraph 0035).
It would have been obvious to one of ordinary skill in the art to have modified Robert with De Kok because De Kok teaches taking physiological measurements through wearable devices as being known in the art (Paragraphs 0002-0004 of De Kok) and because De Kok teaches the specific sensor used as being a design choice and can include a combination of different kinds of sensors (Paragraph 0039 of De Kok).
Regarding claim 1, Eckerle teaches an apparatus (Abstract; Figure 1) comprising: 
a chassis (case 3 and strap 8) configured to at least partially enclose the torso or an appendage of a user (Column 1, Lines 38-40; 'In the preferred embodiment, the pulse rate monitor is worn on the operator's wrist like a wrist watch.'); 
a spring module  disposed on the chassis (the combination of the 'thin cantilever spring 4', 'gimbal assembly 9', 'spring mounting pad 11'; Figure 1) ; 
a first section of flexible circuitry disposed on the spring module (at least elements 5, 10, and 12), 
a first sensor ('tonometer sensor 2') disposed on the first section of flexible circuitry ('Flexible printed circuit 10 connects the tonometer sensor 2 to circuitry (shown in FIG. 4) in case 3') and configured to monitor the user ('Tonometer sensor 2 is an array of pressure or force sensitive elements fabricated into a single structure. Standard photolithographic manufacturing techniques can be used to construct the tonometer sensor. Experimental testing indicates that about 3 to 6 individual sensor elements are necessary for good accuracy in pulse rate measurement but even a single sensor element adapted for use with the method and apparatus of the present invention will produce more accurate pulse rate determinations.'), the first section of flexible circuitry comprising at least one device being surface-mounted on a flexible board or printed on a flexible board ('Flexible printed circuit 10 connects the tonometer sensor 2 to circuitry (shown in FIG. 4) in case 3'.)
Examiner notes neither combination of references discloses: ‘wherein the flexible circuitry is disposed on a first surface of the spring module, extended through an opening in the spring module, and disposed on a second surface of the spring module, the second surface opposing the first surface’ which distinguishes the claimed invention over the prior art and allows for reliable physiological measuring by ensuring stable contact to the skin of the user.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK FERNANDES whose telephone number is (571)272-7706. The examiner can normally be reached Monday-Thursday 9AM-3PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JASON SIMS can be reached on (571)272-7540. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PATRICK FERNANDES/Primary Examiner, Art Unit 3791